Citation Nr: 0826721	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-20 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial increased rating for diabetic 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling from August 24, 2001 to June 2, 2004 
and as 20 percent disabling since June 3, 2004.  

2.  Entitlement to an initial increased rating for diabetic 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling from August 24, 2001 to June 2, 2004 
and as 20 percent disabling since June 3, 2004.  

3.  Entitlement to an initial increased rating for diabetic 
peripheral neuropathy of the left upper extremity, evaluated 
as 10 percent disabling from April 9, 2002 to February 8, 
2005 and as 20 percent disabling since February 9, 2005.  

4.  Entitlement to an initial increased rating for diabetic 
peripheral neuropathy, with carpal tunnel syndrome, of the 
right upper extremity, evaluated as 10 percent disabling.  

5.  Entitlement to an initial compensable rating for erectile 
dysfunction.  

6.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1966 
to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  
Specifically, in a July 2002 decision, the RO, in pertinent 
part, determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD) had not been received.  

Additionally, by a January 2004 determination, the RO granted 
service connection for diabetic peripheral neuropathy of the 
both upper and lower extremities as well as for erectile 
dysfunction but concluded that only noncompensable 
evaluations for these disorders were warranted.  During the 
current appeal, and specifically by a May 2007 decision, the 
RO denied a compensable rating for erectile dysfunction but 
awarded compensable evaluations for the remaining 
disabilities as follows:  diabetic peripheral neuropathy of 
the left lower extremity (10% from August 24, 2001 to June 2, 
2004 and 20% since June 3, 2004), diabetic peripheral 
neuropathy of the right lower extremity (10% August 24, 2001 
to June 2, 2004 and 20% since June 3, 2004), diabetic 
peripheral neuropathy of the left upper extremity (10% from 
April 9, 2002 to February 8, 2005 and 20% since February 9, 
2005), and diabetic peripheral neuropathy, with carpal tunnel 
syndrome, of the right upper extremity (10%).  

In January 2008, the veteran filed a claim for a total 
disability rating based on individual unemployability.  This 
matter, which is not inextricably intertwined with the 
current appeal and has not been adjudicated by the agency of 
original jurisdiction (AOJ), is referred to the AOJ for 
appropriate action.  

The de novo claim for service connection for PTSD will be 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran perfected a timely appeal of the RO's January 
2004 assignment of initial ratings for the service-connected 
diabetic peripheral neuropathy of the both upper and lower 
extremities and for the service-connected erectile 
dysfunction.  

2.  In a September 2007 written statement, the veteran 
expressed his desire to withdraw from appellate review his 
increased rating claims for the service-connected diabetic 
peripheral neuropathy of both upper and lower extremities and 
the service-connected erectile dysfunction.  

3.  In a September 1994 decision, the RO continued to deny 
service connection for PTSD.  After receiving notification of 
that determination, the veteran did not initiate an appeal of 
the denial.  

4.  The evidence received since the RO's September 1994 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the increased rating claims for the 
service-connected diabetic peripheral neuropathy of the both 
upper and lower extremities and for the service-connected 
erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

2.  The RO's September 1994 decision that continued to deny 
service connection for PTSD is final.  38 U.S.C.A. § 4005 
(West 1988); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(1994); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

3.  The evidence received since the September 1994 
determination is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  
By a January 2004 determination in the present case, the RO 
granted service connection for diabetic peripheral neuropathy 
of the both upper and lower extremities as well as for 
erectile dysfunction but concluded that only noncompensable 
evaluations for this disorders were warranted.  Following 
receipt of notification of that decision, the veteran 
perfected a timely appeal with respect to the noncompensable 
evaluations initially assigned to these service-connected 
disorders.  

During the current appeal, and specifically by a May 2007 
decision, the RO denied a compensable rating for erectile 
dysfunction but awarded compensable evaluations for the 
remaining disabilities as follows:  diabetic peripheral 
neuropathy of the left lower extremity (10% from August 24, 
2001 to June 2, 2004 and 20% since June 3, 2004), diabetic 
peripheral neuropathy of the right lower extremity (10% 
August 24, 2001 to June 2, 2004 and 20% since June 3, 2004), 
diabetic peripheral neuropathy of the left upper extremity 
(10% from April 9, 2002 to February 8, 2005 and 20% since 
February 9, 2005), and diabetic peripheral neuropathy, with 
carpal tunnel syndrome, of the right upper extremity (10%).  

In a written statement dated in September 2007, the veteran 
explained that the May 2007 action satisfied his appeal as to 
these increased rating claims.  He specifically stated that 
he wished to withdraw these issues from appellate review.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to his increased 
rating claims is not appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2007).  The Board does not 
have jurisdiction over these withdrawn issues and, as such, 
must dismiss the appeal of these claims.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).  

II.  New And Material Claim

        A.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for PTSD in the present case, the Board concludes that the 
new law does not preclude the Board from adjudicating this 
matter.  This is so because the Board is taking action 
favorable to the veteran with regard to the new and material 
issue on appeal, and a decision at this point poses no risk 
of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

        B.  Analysis

Although at the time of the September 1994 decision, a 
post-service medical record noted that the veteran was found 
to have been experiencing PTSD-like symptoms in May 1992, the 
remainder of the psychiatric evaluation reports reflected 
diagnoses of opioid, opiate, narcotics, and alcohol 
dependence; a personality disorder of mixed type; and a 
possible psychiatric disturbance.  With no competent evidence 
of a confirmed diagnosis of PTSD, the RO continued to deny 
service connection for such a disability.  As the veteran did 
not initiate an appeal of that denial, the decision became 
final.  38 U.S.C.A. § 4005 (West 1988); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for PTSD was filed 
in early August 2001.  Therefore, the prior version of the 
regulation applies.  

According to the former standard, new and material evidence 
is defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  See also Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding 
the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the RO's September 1994 decision, there was no 
competent evidence of diagnosed PTSD.  While the additional 
evidence received since that earlier decision continues to 
reflect treatment for diagnosed opioid dependence, heroin 
addiction, substance abuse, an anxiety disorder not otherwise 
specified, pathological gambling, and features of PTSD, such 
evidence also now includes diagnoses of chronic PTSD.  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of a 
diagnosis of chronic PTSD has been presented.  The Board 
finds, therefore, that the additional evidence received since 
the prior final denial of service connection for PTSD in 
September 1994 is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim for service 
connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


ORDER

An initial disability rating greater than 10% from August 24, 
2001 to June 2, 2004 and greater than 20% since June 3, 2004 
for diabetic peripheral neuropathy of the left lower 
extremity is dismissed.  

An initial disability rating greater than 10% from August 24, 
2001 to June 2, 2004 and greater than 20% since June 3, 2004 
for diabetic peripheral neuropathy of the right lower 
extremity is dismissed.  

An initial disability rating greater than 10% from April 9, 
2002 to February 8, 2005 and greater than 20% since 
February 9, 2005 for diabetic peripheral neuropathy of the 
left upper extremity is dismissed.  

An initial disability rating greater than 10% for diabetic 
peripheral neuropathy, with carpal tunnel syndrome, of the 
right upper extremity, is dismissed.  

An initial compensable disability rating for erectile 
dysfunction is dismissed.  

New and material evidence having been received sufficient to 
reopen a previously denied claim for service connection for 
PTSD, the claim is granted to this extent only.  


REMAND

Establishment of service connection for PTSD in particular 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2007).  See also 38 U.S.C.A. § 1154(b) (West 2002).  
If it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2007); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

This appeal is being remanded, in part, because the requisite 
stressor development has not been accomplished.  The veteran 
has asserted that, during his Vietnam service, he was 
subjected to enemy mortar and rocket attacks prior to his 
return stateside at Cam Ranh Bay in May 1969 and at LZ 
Barbara in December 1968/January 1969, assisted in retrieving 
(by helicopter) the body of a fellow serviceman who had 
purportedly committed suicide, was in close proximity to 
another fellow serviceman who was killed by incoming enemy 
fire, and was on a helicopter with an enemy prisoner who 
either jumped, or was pushed, out of the helicopter.  See, 
e.g., April 2008 hearing transcript (T.) at 5-24, 33-36, 
41-42.  According to the veteran's recent testimony, the 
National Archives confirmed the fellow serviceman's suicide 
as well as the veteran's participation in the retrieval of 
his body.  T. at 11-14.  These documents are not included in 
the claims folder.  

Available service personnel records indicate that the veteran 
served as a unit organization and support specialist (e.g., 
an armorer) in the Republic of Vietnam between April 1968 and 
May 1969.  

Importantly, no attempt appears to have been made by the AOJ 
to corroborate any of the veteran's purported in-service 
stressors.  Consequently, a remand of the veteran's PTSD 
claim is necessary to attempt to corroborate his purported 
in-service stressors.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Issue a VCAA notification letter to 
the veteran with regard to the issue of 
entitlement to service connection for 
PTSD.  The letter should include a 
discussion of the 


criteria used to assign a rating, and an 
effective date, for PTSD should service 
connection for this disability be 
granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Procure copies of records of any PTSD 
treatment that the veteran may have 
received at the Highland Drive VA Medical 
Center (VAMC) since June 2007 and at the 
University Drive VAMC since May 2007.  
All available reports should be 
associated with the veteran's claims 
folder.  

3.  Contact the veteran and ask him to 
provide as specific information as 
possible regarding his purported 
in-service stressors, including those 
discussed at the April 2008 personal 
hearing.  Specifically, he should provide 
dates, his military unit(s) and duty 
assignment(s), pertinent locations, and 
the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of such a stressor(s).  (The 
Board is particularly interested in 
supportive documents that the veteran may 
have obtained from the National 
Archives.)  

4.  Based on information in the veteran's 
statements (including the testimony that 
he provided before the undersigned 
Veterans Law Judge at the hearing in 
April 2008 as well as any evidence 
received pursuant to this Remand), ask 
the United States Army and Joint Services 
Records Research Center (JSRRC) to 
provide information to corroborate his 
claimed in-service stressors.  The 
JSRRC's response should be included in 
the claims folder.  If the JSRRC is not 
asked for stressor verification, the 
reason(s) for not asking for stressor 
verification (e.g., insufficient 
information for stressor verification) 
should be documented in the veteran's 
claims folder.  

5.  Then make a specific determination as 
to whether the veteran was exposed to 
combat and/or stressor(s) in service and, 
if so, the nature of the specific 
stressor(s).  In reaching these 
determinations, address any credibility 
questions raised by the record.  

6.  If the veteran was determined to have 
been exposed to stressor(s) in service, 
schedule him for a VA examination to 
determine whether he meets the diagnostic 
criteria for PTSD, based on the verified 
stressor(s).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

The examiner should be informed that only 
a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

7.  Thereafter readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


